[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-12291         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        JAN 14, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                             D.C. Docket No. 2:10-cv-14091-DLG

TRAVIS ROY BASS, et al,

lllllllllllllllllllll                                                         Plaintiffs,

TIMOTHY JUSTIN TACY, SR.,

lllllllllllllllllllll                                                Plaintiff-Appellant,


                                            versus

SUSAN BENTON,
Highlands County Sheriff Office,

lllllllllllllllllllll                                              Defendant-Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (January 14, 2011)

Before BARKETT , HULL and ANDERSON , Circuit Judges.
PER CURIAM:

      Timothy Tacy, a former prisoner proceeding pro se, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 class action civil rights complaint

against Susan Benton, the Sheriff of Highlands County, Florida and the Sheriff’s

Office Detention Bureau for violations of the First, Fifth, and Fourteenth

Amendments to the United States Constitution. On appeal, Tacy argues that

Benton, acting under the color of state law, deprived the prisoners and their

friends and family of rights protected under federal law and the Constitution in

restricting the type, size, and content of the mail prisoners received while

incarcerated in the Highlands County jail. Tacy argues that no part of his class

action complaint is frivolous, and therefore, should not be dismissed. Lastly, Tacy

argues that because § 1 of the Civil Rights Act of 1871 indicates that Congress

assigned federal courts with the role of protecting constitutional rights, we must

reverse and remand the case to the district court for trial.

      We review de novo the district court’s dismissal of Tacy’s § 1983 action.

Grayson v. King, 460 F.3d 1328, 1336 n.5 (11th Cir. 2006). We have interpreted

28 U.S.C. § 1654, the general provision permitting parties to proceed pro se, as

providing “a personal right that does not extend to the representation of the



                                           2
interests of others.” Timson v. Sampson, 518 F.3d 870, 873 (11th Cir. 2008). We

have affirmed the dismissal of the portion of a prisoner’s complaint seeking relief

on behalf of fellow inmates. Massimo v. Henderson, 468 F.2d 1209, 1210 (5th

Cir. 1972); see Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975)

(holding that it is plain error to permit an imprisoned litigant who is unassisted by

counsel to represent his fellow inmates in a class action).

       Following the holding of Massimo, Tacy may not seek relief on behalf of

his fellow inmates. 468 F.2d at 1210. Because Tacy may not represent the

plaintiffs in a class action suit, the district court properly dismissed Tacy’s § 1983

complaint. Accordingly, we affirm.

      AFFIRMED.




                                           3